United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS             May 6, 2004
                            FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                                No. 03-20287
                              Summary Calendar



                          UNITED STATES OF AMERICA,

                             Plaintiff-Appellee,

                                     versus

                                REFUJIO PUGA,

                            Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-02-CR-378-3
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Refujio Puga on direct

appeal has filed a motion to withdraw and a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967).           Puga has not filed

a response.     Our independent review of the brief and the record

discloses      no     nonfrivolous    issue   in   this    direct      appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20287
                                 -2-

is excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.